Citation Nr: 0330156	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  00- 01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a foot disorder, to 
include pes planus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  This matter is before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the Columbia, South Carolina 
Regional Office (RO).


REMAND

The veteran seeks to establish service connection for a back 
disability secondary to injuries he claims were first 
sustained during basic training and again in Vietnam.  The 
veteran's service entrance examination show that he reported 
a back strain two weeks prior to enlistment in 1971.  
Nevertheless, there are no findings of a back disorder in 
service and at the time of the veteran's separation 
examination in 1974, a back disability was not shown.  Post 
service medical evidence includes a 1999 magnetic resonance 
imaging scan of the lumbar spine which showed bulging discs 
at L4-5.  In addition, an opinion from a private examiner 
dated in April 2003, indicated that the veteran's condition 
had been caused by injuries received during active military 
service.  However, the basis for this finding was not given, 
nor is there evidence that this opinion was based on a review 
of service medical records of the veteran, nor did the 
examiner comment on the preservice back injury reported on 
service entrance.  

The veteran also seeks to establish service connection for 
pes planus.  The veteran's service entrance examination 
reported no abnormalities of the feet.  Nevertheless, the 
veteran's service medical records show that he was issued 
arch supports for flat feet approximately two weeks after 
enlistment.  The veteran's separation examination report 
noted complaints of "foot trouble" but the examination 
found no abnormality of the feet.  In post service medical 
records dated in 1999 and 2003, a private podiatrist 
diagnosed chronic tibialis posterior tendonitis, secondary to 
pes planus.  The examiner concluded in April 2003, that 
although the pes planus "deformity certainly existed prior 
to his onset of entering the military," the origin of the 
current disorder "could have been the military as per his 
onset of pain." 

Given that the service entrance examination was negative for 
a foot disorder, the service medical records showing a 
finding a flat feet in service in service, the negative 
examination of the feet at service separation, and the post 
service private medical opinion, the Board finds that 
additional examination is necessary prior to final appellate 
review.  

Additionally, the veteran seeks to establish service 
connection for bilateral hearing loss and tinnitus he claims 
were incurred in service.  The veteran's post service 
clinical records show noise induced type high frequency 
hearing loss with a history of noise exposure during military 
service.  Accordingly, a medical examination to provide an 
opinion as to whether the veteran currently has hearing loss 
and tinnitus related to any inservice noise exposure is 
needed.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the issues currently on appeal.  
Under the VCAA, VA has a duty to notify a claimant of any 
specific information and evidence needed to substantiate and 
complete a claim.  Further, VA must tell a claimant what 
specific part of that evidence he must provide, and what 
specific part VA will attempt to obtain.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The RO attempted to provide this notice in a letter dated in 
March 2002.  This notice was provided in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003) and therefor 
improperly limited the veteran's time for response to 60 
days.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. 
Sep. 22, 2003) (PVA), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) was misleading and detrimental to claimants whose 
claims were denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.  

Accordingly, the veteran's claims are REMANDED to the RO for 
the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decisions in Quartuccio v. 
Principi, 16 Vet. App. 13 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. 
Sep. 22, 2003).  

2.  The veteran should be afforded a VA 
audiologic examination to determine the 
nature and etiology of any bilateral 
hearing loss and tinnitus found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  Following a review of the 
service and postservice medical records, 
the examiner should state whether any 
diagnosed hearing loss and tinnitus is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any foot disorder found, to 
include pes planus.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  Following a review of the 
service and postservice medical records, 
the examiner should state whether any 
diagnosed foot disorder, to include pes 
planus, is related to the veteran's 
active duty service.  The examiner must 
provide an opinion as to whether the 
veteran had a foot disorder prior to 
entering service.  If the examiner 
concludes that the veteran had a foot 
disorder prior to entering service, the 
examiner must provide an opinion as to 
whether that foot disorder was aggravated 
beyond its natural progression during 
military service.  If the examiner finds 
that a foot disorder preexisted military 
service and was aggravated by military 
service, the examiner must provide an 
opinion as to whether such foot disorder 
is related to any currently diagnosed 
foot disorder.  A complete rationale for 
all opinions should be provided.  The 
report prepared should be typed.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  Following a review of the 
service and postservice medical records, 
the examiner should state whether any 
diagnosed back disorder is related to the 
veteran's active duty service.  The 
examiner must provide an opinion as to 
whether the veteran had a back disorder 
prior to entering service.  If the 
examiner concludes that the veteran had a 
back disorder prior to entering service, 
the examiner must provide an opinion as 
to whether that back disorder was 
aggravated beyond its natural progression 
during military service.  If the examiner 
finds that a back disorder preexisted 
military service and was aggravated by 
military service, the examiner must 
provide an opinion as to whether such 
back disorder is related to any currently 
diagnosed back disorder.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for an aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claims on appeal should be reviewed.  
Consideration of 38 U.S.C.A. § 1111 
(2003); Cotant v. Principi, 17 Vet. App. 
116 (2003); Jordan v. Principi, No. 00-
0206 (U.S. Vet.App. Sept. 24, 2003); 
VAOGCPREC 03-03; 68 Fed. Reg.___ (2003) 
should be given when readjudicating the 
claims of entitlement to service 
connection for a back disorder and a foot 
disorder.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review in 
accordance with Paralyzed Veterans of 
America.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


